1. Pit’s Motion for Temporary Stay
1. Allowed 02/10/2015
Dissolved 03/02/2015
2. Pit’s Petition for Writ of Supersedeas
2.-
3. Pit’s PDR
3.-
4. Pit’s Motion to Amend Title of “Amended PDR Under N.C. Gen Stat § 7A-31(c) and Petition for Writ of Supersedeas and Motion to Stay” to Petition for Writ of Certiorari, Petition for Writ of Supersedeas and Motion to Stay”
4. Allowed 02/11/2015
5. Motion to Admit Diane Marger Moore Pro Hoc Vice
5. Allowed 02/19/2015
6. Def’s Motion to Withdraw Amended PDR, Petition for Writ of Supersedeas, and Motion for Temporary Stay
6. Allowed 03/02/2015